Title: To James Madison from Matthew Livingston Davis, 14 July 1812
From: Davis, Matthew Livingston
To: Madison, James



Private.
Sir
New York July 14 1812
I inclose you a letter recd. two days since from Mr. Nathl. W. Strong. You will perceive, Sir, that it is a private letter, and not intended for the inspection of any person but myself. I have, however, deemed it the most correct and honorable mode, to let you understand explicitly and frankly, how far I am interested in the appointment of Mr Strong.
Should our affairs be settled with Great Britain (which I fear will not be the case) the commercial advantages and facilities which Mr Strongs residence in Lisbon, would afford the house of Strong & Davis, are very great.
Should the war continue, and the trade to that country be permitted under Spanish & Portuguese flags, we should also derive an advantage from his situation, by his having an opportunity to procure consignments to me. Thus far my interest is concerned. My feelings are also deeply engaged in the prosperity and success of my friend.
I pray, however, to be understood, that it is not my wish, nor the wish of Mr Strong, to supplant Mr. Jefferson. The present application is predicated upon a firm conviction that Mr. J. does not intend to return to Lisbon; and this information I derive from what I consider a highly respectable and authentic source in this City, well acquainted with the feelings and views of Mr. J.
I have been nearly nine years the copartner of Mr. Strong—consequently, know him well.
He is a native of Orange County, in the State of New York. The son of Capt. Strong, of our revolutionary army. He is, and has ever been, a decided republican, of irreproachable character. He is an intelligent, discriminating merchant: Not ignorant of our foreign relations. He has travelled much. Has resided nearly two years in the French West India Islands; Three years in London, and has been in Portugal and Sweeden. He possesses a degree of energy and promptness, which, in my opinion, at this crisis, adds to his other qualifications for the situation to which he wishes to be appointed. On the whole, I think he would make a good public officer, and most sincerely hope he may receive your approbation. With sentiments of respect & Esteem Your friend
Mat. L. Davis
P. S. Nothing new, except what is to be found in the Eastern papers.
